NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BALVIR SINGH GREWAL,                            No.    16-70871

                Petitioner,                     Agency No. A200-591-621

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 7, 2021**
                                  Portland, Oregon

Before: W. FLETCHER, BEA, and FRIEDLAND, Circuit Judges.

      Balvir Singh Grewal, a native and citizen of India, petitions for review from

an order of the Board of Immigration Appeals (“BIA”) upholding the denial of his

claims for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we deny the petition.

      Substantial evidence supports the adverse credibility determination of the

Immigration Judge (“IJ”). The IJ and the BIA (collectively, “the agency”)

highlighted numerous inconsistencies among Grewal’s retellings of the persecution

he faced in India. Grewal, who testified that he worked as a local organizer for the

Shiromani Akali Dal Mann (“Mann”) Party, described three separate instances in

which he was beaten by members of a rival political party—the Congress Party—

and by local police aligned with the Congress Party. But each time Grewal

explained these incidents, the story changed, sometimes in material ways.

      For example, in his credible fear interview and original asylum application,

Grewal said that he was abducted by local police, beaten, and detained at the police

station for one night, until his father paid a bribe to secure Grewal’s release the

following day. By contrast, in his amended declaration in support of his asylum

application, and in his testimony before the IJ, Grewal claimed to have been

detained for two nights at the police station. When describing the second attack,

Grewal testified that the most serious injury he sustained was a knee injury that

required stitches. But the doctor’s note Grewal submitted as corroborating

evidence made no mention of a knee injury or of stitches. With regard to the third

incident, Grewal changed the number of assailants involved from five to ten

between his asylum application and his amended declaration. When confronted


                                           2
with these inconsistencies, Grewal failed to provide a compelling explanation.

Collectively, these discrepancies constitute substantial evidence to support the

adverse credibility determination. See 8 U.S.C. § 1158(b)(1)(B)(iii).

      The adverse credibility determination renders Grewal ineligible for asylum

because the remaining evidence in the record is insufficient to support Grewal’s

claim. Yali Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017). The

documentary evidence Grewal submitted did not independently demonstrate that

he had suffered past persecution or that he faces a sufficient risk of future

persecution.

      Because Grewal cannot establish eligibility for asylum, he “necessarily fails

to carry the greater burden of establishing eligibility for withholding of removal.”1

Id. And because Grewal’s CAT claim is “based on the same statements . . . that

the BIA determined to be not credible in the asylum context,” the agency’s

conclusion that Grewal failed to show a probability of torture upon return to India

is supported by substantial evidence. Id. (alteration in original) (quotation marks

omitted).

      PETITION DENIED.


      1
        Because we uphold the agency’s denial of Grewal’s claims on adverse
credibility grounds, we do not reach the agency’s alternative conclusion that
Grewal was ineligible for relief due to his ability to relocate internally within India.
See Shrestha v. Holder, 590 F.3d 1034, 1048 n.6 (9th Cir. 2010).


                                           3